MONROE, J.
Andrew J. Holston presented a petition to the district court, in which he alleges that he is the half-brother of W. T. Bell, and for the past five years has maintained and cared for him; that said Bell resides in Grant parish, and has property consisting entirely of real estate, there situated; that he is above the age of majority, and is subject to an habitual state of insanity and imbecility, which has existed for more than 10 years; that in 1905 John G. Bell, a resident of Grant parish, obtained an order appointing him curator of said W. T. Bell, but that no undercurator was appointed, and that said order was void, for the reason that there was no judgment of interdiction. He further alleges that judgment should be rendered declaring said W. T. Bell insane and incapable of taking care of his person and property and pronouncing his interdiction; that a curator should be appointed to administer his estate, and a competent person to attend to his physical wants. He prays that W. T. Bell be cited, and that there be judgment pronouncing his interdiction and appointing a curator and undercurator and another person to attend to his physical wants; that John G. Bell be also cited; and that, after hearing, the order appointing him curator of W. T. Bell “in suit No. 1,739. entitled, In the Matter of W. T. Bell, Interdict,” be rescinded and annulled, and that all proceedings thereunder be decreed void.
Defendant appeared, through counsel, and filed an exception of “no cause of action,” which, having been maintained and the proceedings dismissed, plaintiff has appealed.
There has been no appearance on behalf of defendant in this court, and we are not advised of the grounds upon which the judgment appealed from was predicated.
The Civil Code declares that no person above the age of majority who is subject to an habitual state of insanity shall be permitted to take care of his person and administer his estate; that every relation has the right to petition for his interdiction; and that within a month after the interdiction the judge of the domicile shall appoint a curator and undercurator to the person and estate of the interdict, the appointment to be made in the same manner as the appointment of a tutor to a minor. Civ. Code, arts. 389, 390, 391, 404, 405, 406. The petition appears to us to disclose a cause of action. The judgment appealed from is therefore annulled and reversed, and this case is remanded to the district court, to be there proceeded with according to law.